DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 10, 15, 16, 18, 19, 22, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (Pub No.: 2022/0007340).
Regarding claim 1, Lin et al. discloses an apparatus (see UE 10 in fig. 1) for wireless communication, comprising: 
at least one processor (see processor 11 in fig. 1); and 
a memory (see memory 12 in fig. 1) coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: 
generate information including one or more resource collisions between sidelink devices (Lin et al. see para. 0022, 0024; the processor 11 is configured to contend the at least one of the sidelink resources reserved in advance from the another UE 20 by indicating, in a sidelink control information (SCI), a resource reservation interval colliding with at least one resource reservation of the another UE 20); and 
transmit the information to at least one of the sidelink devices (Lin et al. see para. 0022, 0024; The transceiver 13 is configured to transmit a resource contention indication in advanced of at least one periodic cycle of at least one resource reservation of the another UE 20).
Claim 29 is rejected similarly to claim 1.
Regarding claim 15, Lin et al. discloses an apparatus (see UE 20 in fig. 1) for wireless communication, comprising: 
at least one processor (see processor 21 in fig. 1); and 
a memory (see memory 22 in fig. 1) coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: 
receive information including one or more resource collisions between sidelink devices (Lin et al. see para 0024; The transceiver 13 is configured to transmit a resource contention indication in advanced of at least one periodic cycle of at least one resource reservation of the another UE 20). The UE 20 receives the resource contention indication; and 
determine a resource reservation for transmission based, at least in part, on the information (Lin et al. see para. 0024, 0052; The method 600 further includes transmitting a resource contention indication in advanced of at least one periodic cycle of at least one resource reservation of the another UE 20, such that the another UE 20 has time to find at least one alternative sidelink resource from the sidelink resource pool.). Thus, based on the resource contention indication, the another UE 20 has time to make a new reservation from the sidelink resource pool.
Claim 30 is rejected similarly to claim 15.
Regarding claim 2, Lin et al. discloses the feature to determine the one or more resource collisions based on at least partially overlapping resource reservations by the apparatus, the sidelink devices, or both (Lin et al. see para. 0024; a resource reservation interval colliding with at least one resource reservation of the another UE 20.). The resource reservation interval colliding/overlapping with at least one resource reservation of the another UE 20.
Regarding claims 3, 16, Lin et al. discloses the feature wherein the resource reservations include periodic resource reservations, aperiodic resource reservations, or both (Lin et al. see para. 0044; the first UE reserves a set of SL resources with a gap interval of 25 ms 202, 203, 204, 205, 206 and so on in SL resource pool 200 by setting a resource reservation interval parameter to 25 ms in the SCI.).
Regarding claim 4, Lin et al. discloses the feature wherein the resource reservations are indicated in sidelink control information (SCI) sent by the apparatus, received from the sidelink devices, or both (Lin et al. see para. 0024; the processor 11 is configured to contend the at least one of the sidelink resources reserved in advance from the another UE 20 by indicating, in a sidelink control information (SCI),).
Regarding claim 6, Lin et al. discloses the feature wherein the apparatus comprises a roadside unit (RSU) or a sidelink user equipment (UE) (Lin et al. see UE 10 in fig. 1; para. 0018).
Regarding claim 7, Lin et al. discloses the feature to generate information including one or more previous collisions, one or more expected future collisions, or both (Lin et al. para. 0022, 0024; In details, the processor 11 is configured to contend the at least one of the sidelink resources reserved in advance from another UE 20 when at least one of following conditions is met… The transceiver 13 is configured to transmit a resource contention indication in advanced of at least one periodic cycle of at least one resource reservation of the another UE 20). Thus, the UE generates and transmits the contention indication, where the contention indication includes one colliding/contending sidelink resources reserved in advance (e.g., future) from another UE.
Regarding claim 10, Lin et al. discloses the feature to transmit one or more resource reservations associated with the one or more resource collisions (Lin et al. see para. 0022, 0024; The transceiver 13 is configured to transmit a resource contention indication in advanced of at least one periodic cycle of at least one resource reservation of the another UE 20 ). The transceiver transmits resource reservations contending  the at least one of the sidelink resources reserved by the another UE 20.
Regarding claim 18, Lin et al. discloses the feature wherein the apparatus comprises a sidelink user equipment (UE) (Lin et al. see para. 0018, 0019).
Regarding claim 19, Lin et al. discloses the feature wherein the information includes one or more previous collisions, one or more expected future collisions, or both (Lin et al. para. 0022, 0024; In details, the processor 11 is configured to contend the at least one of the sidelink resources reserved in advance from another UE 20 when at least one of following conditions is met… The transceiver 13 is configured to transmit a resource contention indication in advanced of at least one periodic cycle of at least one resource reservation of the another UE 20). Thus, the UE generates and transmits the contention indication, where the contention indication includes one colliding/contending sidelink resources reserved in advance (e.g., future) from another UE.
Regarding claim 22, Lin et al. discloses the feature to receive one or more resource reservations associated with the one or more resource collisions (Lin et al. see para. 0022, 0024; The transceiver 13 is configured to transmit a resource contention indication in advanced of at least one periodic cycle of at least one resource reservation of the another UE 20 ). The transceiver transmits resource reservations contending  the at least one of the sidelink resources reserved by the another UE 20.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pub No.: 2022/0007340) in view of Ashraf et al. (Pub No.: 2022/0086602).
Regarding claim 5, Lin et al. does not explicitly disclose the feature wherein the code executable by the at least one processor to cause the apparatus to transmit the information comprises code to cause the apparatus to transmit the information in a second part of sidelink control information (SCI) or a medium access control (MAC) control element (CE).
Ashraf et al. from the same or similar fields of endeavor discloses the feature to transmit the information in a second part of sidelink control information (SCI) or a medium access control (MAC) control element (CE) (Ashraf et al. see para. 0125; The ranges of distances and identification of the resources to use for the ranges of distances when received from the transmitting wireless device may be defined based on control information received from the transmitting wireless device. The control information used may be sidelink control information (SCI), a medium access control element (MAC CE), and/or radio resource control (RRC) information.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Ashraf et al. to transmit information in MAC CE.
The motivation would be to improve transmission reliability.
Regarding claim 17, Ashraf et al. discloses the feature to receive the information in a second part of sidelink control information (SCI) or in a medium access control (MAC) control element (CE) (Ashraf et al. see para. 0125; The ranges of distances and identification of the resources to use for the ranges of distances when received from the transmitting wireless device may be defined based on control information received from the transmitting wireless device. The control information used may be sidelink control information (SCI), a medium access control element (MAC CE), and/or radio resource control (RRC) information.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Ashraf et al. to receive information in MAC CE.
The motivation would be to improve transmission reliability.

Claims 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pub No.: 2022/0007340) in view of Huang et al. (Pub No.: 2020/0205165).
Regarding claim 8, Lin et al. does not explicitly disclose the feature wherein the code executable by the at least one processor to cause the apparatus to generate information including one or more previous collisions when the one or more resource collisions are between periodic resource reservations, aperiodic resource reservations, or both.
Huang et al. from the same or similar fields of endeavor discloses the feature to generate information including one or more previous collisions when the one or more resource collisions are between periodic resource reservations, aperiodic resource reservations, or both (Huang et al. see para. 0442; The other is sidelink receiver (RX) UE performs sensing and resource selection for the PSFCH. However, when the sidelink RX UE has occupied/reserved a resource for the PSSCH based on previous indication in which the resource for PSSCH may at least partly or fully overlapped in time domain with the resource for PSFCH). Thus, the previous collisions is generated between periodic/aperiodic resource reservations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Huang et al. to reserve a resource based on generated previous overlapped resources.
The motivation would be to decrease transmission error rate.
Regarding claim 20, Huang et al. discloses the feature wherein the information includes one or more previous collisions between periodic resource reservations, aperiodic resource reservations, or both (Huang et al. see para. 0442; The other is sidelink receiver (RX) UE performs sensing and resource selection for the PSFCH. However, when the sidelink RX UE has occupied/reserved a resource for the PSSCH based on previous indication in which the resource for PSSCH may at least partly or fully overlapped in time domain with the resource for PSFCH).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Huang et al. to reserve a resource based on received previous overlapped resources.
The motivation would be to decrease transmission error rate.

Claims 9, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pub No.: 2022/0007340) in view of Ganesan et al. (Pub No.: 2021/0250913).
Regarding claim 9, Lin et al. does not explicitly disclose the feature to transmit a bitmap indicating all configured resources and, for each of the configured resources, whether there is a collision; or code executable by the at least one processor to cause the apparatus to transmit a list of resources having a collision.
Ganesan et al. from the same or similar fields of endeavor discloses the feature  to transmit a bitmap indicating all configured resources and, for each of the configured resources, whether there is a collision; or code executable by the at least one processor to cause the apparatus to transmit a list of resources having a collision (Ganesan et al. see para. 0151; the UE1 100 may send the sidelink indicator message to the UE2 120 and UE3 310, which may include serving beam index, bitmap of overlapping resource, a notification command, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Ganesan et al. to transmit information including bitmap of overlapping resource.
The motivation would be to improve bandwidth utilization.
Regarding claim 21, Genasan et al. discloses the feature to receive a bitmap indicating all configured resources and, for each of the configured resources, whether there is a collision (Ganesan et al. see para. 0151; the UE1 100 may send the sidelink indicator message to the UE2 120 and UE3 310, which may include serving beam index, bitmap of overlapping resource, a notification command, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Ganesan et al. to receive information including bitmap of overlapping resource.
The motivation would be to improve bandwidth utilization.
Regarding claim 23, Ganesan et al. discloses the feature to receive a list of resources having a collision (Ganesan et al. see para. 0151; the UE1 100 may send the sidelink indicator message to the UE2 120 and UE3 310, which may include serving beam index, bitmap of overlapping resource, a notification command, etc.). The bitmap/list includes bits represent overlapping resources.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Ganesan et al. to receive information including bitmap of overlapping resource.
The motivation would be to improve bandwidth utilization.

Claims 11-14, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pub No.: 2022/0007340) in view of IDS reference: Belleschi et al. (WO 2020/011336 A1).
Regading claim 11, Lin et al. does not explicitly disclose the feature to transmit a source identifier (ID) associated with the one or more resource collisions, a destination ID associated with the one or more resource collisions, a periodicity associated with the one or more resource collisions, a priority associated with the one or more resource collisions, or a combination thereof.
Belleschi et al. from the same or similar fields of endeavor discloses the feature to transmit a source identifier (ID) associated with the one or more resource collisions, a destination ID associated with the one or more resource collisions, a periodicity associated with the one or more resource collisions, a priority associated with the one or more resource collisions, or a combination thereof (Belleschi et al. WO2020/011336 see page 25, lines 9-16; … The SCI carries a SA for the intended D2D radio transmission by the second UE 20 on the conflicting radio resources).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. to transmit SCI that carries a SA associated with the one or more overlapping resources.
The motivation would be to improve transmission reliability.
Regarding claim 12, Belleschi et al. discloses the feature to transmit information including only a subset of the one or more resource collisions (Belleschi et al. WO2020/011336 see page 25, lines 9-16; …The SCI 405 may also include a reservation of the conflicting resources for multiple future time slots,).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. to transmit information to include only a subset of one or more overlapping resources.
The motivation would be to improve transmission reliability.
Regarding claims 13, 25, Belleschi et al. discloses the feature wherein the subset of the one or more resource collisions comprises at least one of: collisions involving resource reservations having a priority at or above a threshold priority level; collisions involving resource reservations for transmissions from sidelink devices in a same group; collisions involving resource reservations for transmissions to sidelink devices in a same group; collisions involving resource reservations for transmissions to a same sidelink device; collisions involving resource reservations for transmissions from sidelink devices within a threshold distance from each other; collisions involving at least two transmissions having a difference in a measured reference signal reception power (RSRP) that is below a threshold; or collisions involving at least two transmissions having a measured reference signal reception power (RSRP) that is above a threshold (Belleschi et al. WO2020/011336 see page 25, lines 4-25; …The SCI 405 carries a SA for the intended D2D radio transmission by the second UE 30 on the conflicting radio resources. Accordingly, the SCI 405 includes an indication of the conflicting resources, e.g., in terms of PRBs or frequency subchannels… Further, it would also possible that the SCI 405 is transmitted in a multicast mode, e.g., in a multicast message addressed to a group of UEs which includes the first UE 20 and the third UE 40.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. to transmit SCI 405 in multicast mode to a group of UEs includes a reservation of the conflicting resources.
The motivation would be to improve transmission efficiency.
Regarding claim 14, Belleschi et al. discloses the feature to groupcast the information, and wherein a destination identifier (ID) of the groupcast information or a separate indication indicates the sidelink devices associated with the one or more resource collisions Belleschi et al. WO2020/011336 see page 25, lines 4-25; Further, it would also possible that the SCI 405 is transmitted in a multicast mode, e.g., in a multicast message addressed to a group of UEs which includes the first UE 20 and the third UE 40.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. to groupcast information, wherein the addressed group of UEs is associated with one or more overlapping resources.
The motivation would be to improve transmission efficiency.
Regarding claim 24, Belleschi et al. discloses the feature to receive a source identifier (ID) associated with the one or more resource collisions, a destination ID associated with the one or more resource collisions, a periodicity associated with the one or more resource collisions, a priority associated with the one or more resource collisions, or a combination thereof (Belleschi et al. WO2020/011336 see page 25, lines 9-16; … The SCI carries a SA for the intended D2D radio transmission by the second UE 20 on the conflicting radio resources).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. to receive SCI that carries a SA associated with the one or more overlapping resources.
The motivation would be to improve transmission reliability.
Regarding claim 26, Belleschi et al. discloses the feature to receive groupcast information (Belleschi et al. WO2020/011336 see page 25, lines 4-25; Further, it would also possible that the SCI 405 is transmitted in a multicast mode, e.g., in a multicast message addressed to a group of UEs which includes the first UE 25 20 and the third UE 40.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. to receive groupcast information
The motivation would be to improve transmission efficiency.
Regarding claim 27, Belleschi et al. discloses the feature wherein a destination ID of the groupcast information or a separate indication indicates the sidelink devices associated with the one or more resource collisions (Belleschi et al. WO2020/011336 see page 25, lines 4-25; Further, it would also possible that the SCI 405 is transmitted in a multicast mode, e.g., in a multicast message addressed to a group of UEs which includes the first UE 25 20 and the third UE 40.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. wherein groupcast information including destination ID to the addressed group of UEs is associated with one or more overlapping resources.
The motivation would be to improve transmission efficiency.
Regarding claim 28, Belleschi et al. discloses the feature for receiving the information comprises code executable by the at least one processor to cause the apparatus to receive information from a plurality of sidelink devices (Belleschi et al. WO2020/011336 see page 24, lines 32-35; the second UE 30 receives the SCI 402 and the SCI 403. As illustrated by block 404, also the second UE 30 performs sensing of the resource pool. At least a part of the sensing may be performed in response to receiving the SCI 402 and the SCI 403.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lin et al. and to implement with the feature as taught by Belleschi et al. to receive information from a plurality of sidelink devices.
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (Pub No.: 2021/0028891) discloses a method performed by a first User equipment (UE) in a wireless system is provided. The method comprises transmitting, to a second UE, a sidelink data through a physical sidelink shared channel (PSSCH), identifying whether a hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to the PSSCH is received through a physical sidelink feedback channel (PSFCH) from the second UE, generating HARQ-ACK report information based on the identified result related to the HARQ-ACK information and transmitting, to a base station (BS), the HARQ-ACK report information through a physical uplink control channel (PUCCH) in a first slot.
Sarkis et al. (Pub No.: 2021/0153167) discloses a user equipment (UE) determines that at least one resource of a first set of resources selected by the UE for sidelink communication overlaps with a second set of resources reserved by a set of UEs. The UE determines whether to reselect at least a subset of the first set of resources for a sidelink transmission upon determining that the at least one resource is an overlapping resource. The at least a subset of the first set of resources includes one of a first overlapping resource of the overlapping resource, the overlapping resource, or the overlapping resource and at least a subset of non-overlapping resources of the first set of resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464